UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):March 10, 2011 EVERGREEN ENERGY INC. (Exact name of Registrant as specified in its charter) Delaware 001-14176 84-1079971 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1225 17th Street, Suite 1300 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 293-2992 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 5— Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 10, 2011, the Board of Directors of Evergreen Energy Inc. (the “Company”), upon the recommendation of the Corporate Governance and Nominating Committee, appointed Peter B. Moss, Jr., age 53, to the Board of Directors. Mr. Moss has also been appointed to the Compensation Committee and the Audit Committee. Peter B. Moss, Jr. Mr. Moss has over 30 years of experience in the financial markets, the last 23 of which have been in London. Mr. Moss has held senior positions in hedge fund equity and derivative sales at Commerzbank Global Equities (1999 to 2000), Donaldson Lufkin Jenrette (2000), Dresdner Kleinwort Wasserstein (2000 to 2004) and Christopher Street Capital, a subsidiary of NASDAQ-listed GFI Group, Inc. (2004-2006), with particular emphasis on risk, event and capital structure arbitrage. Since May 2006, he has served as Vice President, Corporate Development/Investor Relations for Max Petroleum PLC, an AIM-listed, Kazakhstan-focused oil and gas exploration and development company, for which he formed an investor group which was instrumental in the IPO of the Company in October 2005.In addition, Mr. Moss currently serves as a non-executive director of Revelation Capital Management (formerly Osmium Capital Management), a Bermuda-based hedge fund, and of Crosby Asset Management Ltd., a AIM-listed merchant bank and asset manager, where he also serves as head of its Compensation and Nomination Committees, and as a member of its Audit Committee. Mr. Moss has also served on the boards of and/or acted as an advisor to a number of Crosby’s portfolio companies, including Diamond Time, Inc., a NY copyright clearance agency and Music Copyright Solutions, an AIM-listed, UK-based music company. Mr. Moss attended Tulane University, located in New Orleans, Louisiana and is a graduate of Deerfield Academy in Deerfield, Massachusetts. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Section 9.Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Exhibit Title or Description Press release dated March 14, 2011 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Evergreen Energy Inc. Date: March 14, 2011 By:/s/Diana L. Kubik Diana L. Kubik Executive Vice President and Chief Financial Officer -3- Evergreen Energy Inc. EXHIBIT INDEX Exhibit Number Exhibit Title or Description Press release dated March 14, 2011 -4-
